In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the Commissioner of the Department of Social Services of the State of New York, dated January 30, 1976, which, after a hearing, affirmed a determination of the Commissioner of the Department of Social Services of the City of New York denying petitioner’s application for assistance in the category of aid to dependent children, the State commissioner appeals from a judgment of the Supreme Court, Queens County, entered May 3, 1976, which (1) annulled the determination and (2) directed the city commissioner to accept petitioner’s application retroactive to October 15, 1975. Judgment modified by deleting therefrom the second decretal paragraph and by substituting therefor a provision that the matter is remanded to the appellant for a new determination consistent herewith. As so modified, judgment affirmed, without costs or disbursements. The facts surrounding petitioner’s transfer of the house require additional scrutiny. Upon remand, we direct that the circumstances of the transfer be fully explored and that the rationale for the new determination be comprehensively documented. In addition, petitioner’s other assets and sources of income are to be considered in order to determine whether, in any event, she meets the criteria of need and dependency necessary to qualify her for public assistance. If, upon the new hearing, petitioner’s application is approved, such aid is to be rendered to her as of *697October 15, 1975, the date of the original application. Such hearing should be held forthwith. Latham, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.